Citation Nr: 0307972	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  00-10 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently rated 30 percent disabling.

2.  Entitlement to an increased rating for dermatitis, 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from April 1992 to 
November 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied increased ratings for the veteran's 
service-connected asthma and dermatitis.  

The veteran testified at a personal hearing at the RO before 
the undersigned Veterans Law Judge in August 2002.  At the 
hearing, she submitted additional evidence directly to the 
Board.  Additionally, she raised the issue of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities.  This issue is not 
currently before the Board and is referred to the RO for 
appropriate action.  

The Board notes that in August 1995, the veteran filed a 
notice of disagreement with the effective date assigned for 
the grant of service connection for asthma and the award of a 
10 percent rating.  A second letter was received in May 1996, 
again asserting that she was entitled to an earlier effective 
date for the award of service connection for asthma.  
However, the RO has not adjudicated this issue and it is not 
currently before the Board.  It is also referred to the RO 
for appropriate development.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  The veteran's asthma does not require monthly visits to a 
physician for required care of exacerbations or intermittent 
courses of systemic corticosteroids; and pulmonary function 
tests do not meet the limitations required for a higher 
rating.  

3.  The old rating criteria for rating skin disabilities are 
more favorable to the veteran.

4.  The veteran's dermatitis is manifested by constant 
itching and extensive lesions.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for asthma have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.7, 
4.97, Diagnostic Code 6602 (2002).  

2.  The criteria for a 30 percent rating for dermatitis have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.7 
(2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (in effect 
prior to August 30, 2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, and VA letters to 
the veteran, apprised her of the information and evidence 
needed to substantiate the claims, the law applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decisions.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determinations were made.  A June 2001 RO letter advised the 
veteran of the VCAA and explained that she was responsible 
for submitting private treatment reports, although with the 
appropriate release forms they would be requested on her 
behalf.  VA treatment reports and records from Federal 
agencies would be obtained by VA, unless they were reported 
to be unavailable.  In a January 2003 letter, the Board also 
explained VA's duties to inform and assist in the development 
of her claims under the VCAA.  She was also provided with 
notice of the new criteria for rating skin disabilities.  

There is no indication that any of the correspondence was 
returned as undeliverable.  Under the circumstances presented 
in this case, the veteran has been accorded ample notice as 
required by the VCAA.  As such, the Board finds that the 
documents clearly satisfied VA's duty to notify the veteran 
of the information and evidence necessary to substantiate her 
claims and identified the evidence that VA was to acquire on 
her behalf as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims adjudicated herein.  No further 
assistance is indicated in substantiating them.  Service 
medical records and VA treatment records, are associated with 
the file.  At her personal hearing at the RO before the 
undersigned Veterans Law Judge in August 2002, the veteran 
and a friend testified that the veteran's disabilities were 
more severe than the current ratings indicated and prevented 
her from working.  Her friend recalled observing the veteran 
during some of her asthma attacks.  The veteran also asserted 
that treatment records had not been obtained from VA Medical 
Centers (VAMC's) in Amarillo, Texas, Leavenworth, Kansas, and 
Las Vegas, Nevada.  However, in September 2002, she submitted 
copies of these records directly to the Board.  Witness 
statements were also submitted by the veteran and associated 
with her file.  She was afforded the appropriate VA 
examinations.  

There is no indication that there exists any outstanding 
available evidence which has a bearing on this case that has 
not been obtained.  In fact, in January 2003, the veteran 
reported that she had no further evidence to submit.  The 
veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
this appeal and have not identified any additional pertinent 
evidence that has not been associated with the record.  

II.  Increased Ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2002).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2002).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2002).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  

A.  Asthma

The veteran's lung disability is currently rated 30 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6602, which 
pertains to bronchial asthma.  Under Diagnostic Code 6602, 
bronchial asthma with forced expiratory volume in 1 second of 
(FEV-1) of 56 to 70 percent predicted, or; a ratio of forced 
expiratory volume in 1 second to forced vital capacity (FEV-
1/FVC) of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication is assigned a 30 percent rating.  A 60 percent 
rating is warranted for bronchial asthma when there is a FEV-
1 of 40 to 55 percent predicted, or a FEV-1/FVC of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(2002).  

In evaluating pulmonary function, the results of pulmonary 
function testing after optimum therapy reflect the best 
possible functioning of an individual, and are the figures 
used as the standard basis of comparison of pulmonary 
function.  61 Fed. Reg. 46,720, 46,723 (Sept. 5, 1996).  

Based upon a review of the clinical evidence, the Board 
concludes that an increased rating for the veteran's asthma 
may not be granted.  As discussed above, a 60 percent rating 
requires evidence consistent with findings of at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic corticosteroids; or findings from 
pulmonary function tests consistent with FEV-1 of 40 to 
55 percent predicted; or a FEV-1/FVC of 40 to 55 percent.  
However, treatment reports do not document findings 
consistent with this level of disability associated with the 
veteran's asthma.  

Upon VA respiratory examination in February 1997, the veteran 
complained of wheezing, shortness of breath, and difficulty 
breathing.  She woke up three to six times per night with 
severe dyspnea which often did not respond to her inhalers.  
Clinical evaluation revealed that the chest wall was normal.  
On auscultation, wheezes were heard throughout both lung 
fields, and there was increased wheezing with forced 
expiration and inspiration.  Forced expiration caused spasms 
of coughing.  A chest X-ray was reported to be normal.  It 
was noted that the veteran used albuterol and beclomethasone 
inhalers for her symptoms.  Active, severe bronchial asthma 
was diagnosed.  Upon VA examination in August 1999, the 
veteran reported that her asthma attacks occurred four out of 
seven days.  Her symptoms had become more severe since her 
prior evaluation.  She experienced tightness in her chest 
unrelated to any activity; and she had to walk slowly or she 
became dyspneic.  Clinical evaluation revealed inspiratory 
wheezes in the lungs throughout both bases.  The lungs were 
clear to percussion and a chest film was normal.  
Nevertheless, the record on a whole does not demonstrate that 
the veteran requires monthly visits to a physician for care 
of exacerbations, and her medication list does not indicate 
that she has required the use of systemic corticosteroids at 
any time during the rating period.  

Additionally, pulmonary function tests do not demonstrate 
such limitations as to warrant a 60 percent rating.  
Pulmonary function tests in December 1996 revealed that the 
veteran's pre-therapy FEV-1 was 61 percent predicted; and her 
pre-therapy FEV-1/FVC was 87 percent.  Subsequent pulmonary 
function tests in July 1999 demonstrated that her post-
therapy FEV-1 was 93 percent predicted; and her post-therapy 
FEV-1/FVC was 80 percent.  These results were interpreted as 
a significant response to bronchodilator.  The Board 
acknowledges that the veteran has submitted witness 
statements from individuals who have observed her during an 
asthma attack; however, the veteran and her witnesses, as lay 
persons are not competent to offer a medical opinion as to 
the severity of the veteran's asthma.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Additionally, the Board notes that the provisions of 
38 C.F.R. § 3.321(b)(1) have been considered.  However, in 
this case, the evidence does not show that the veteran's 
asthma presents an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards so as to warrant referral under 38 C.F.R. 
§ 3.321(b)(1).  Evidence of an exceptional disability 
picture, such as frequent hospitalization or marked 
interference with employment due to the asthma has not been 
objectively demonstrated.  Therefore, consideration of an 
extraschedular rating is not appropriate.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against an increased rating 
for the veteran's service-connected asthma.  Therefore, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

B.  Dermatitis

The veteran's skin disability has been diagnosed as 
dermatitis and is currently rated 10 percent disabling based 
on the criteria assigned for eczema.  The Board notes that 
effective August 30, 2002, VA revised the criteria for 
evaluating disorders of the skin, as codified at 38 C.F.R. §§ 
4.118.  See 67 Fed. Reg. 49,590-49,599 (2002).  Pursuant to 
Karnas v. Derwinski, supra, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  Thus, the Board must analyze the severity of the 
veteran's dermatitis under both the old and the revised 
regulations as well.  

However, In VAOPGCPREC 3-2000, the General Counsel held that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  

Under the Schedular criteria in effect prior to August 30, 
2002, eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area is assigned a 
10 percent disability rating.  If the exudation or itching is 
constant and there are extensive lesions or marked 
disfigurement, a 30 percent disability rating is assigned.  
To warrant a 50 percent rating, ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations or exceptional repugnance, must be shown.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the new criteria for rating skin disabilities in effect 
from August 30, 2002, dermatitis or eczema with at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period is assigned a 10 percent disability rating.  If 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or ; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, a 30 percent 
disability rating is assigned.  To warrant a 60 percent 
disability rating, the evidence must reflect that more than 
40 percent of the entire body or more than 40 percent of 
exposed areas are affected, or, constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs was required during the past 12-month 
period.  See 67 Fed. Reg. 49,590-49,599 (2002) (July 31, 
2002) (to be codified at 38 C.F.R. § 4.118, Diagnostic Code 
7806).  

In considering these new criteria, the Board initially notes 
that the RO has not had an opportunity to consider the 
veteran's skin condition under these new criteria, as they 
became effective after the veteran's claim was certified and 
forwarded to the Board.  Therefore, the Board must consider 
whether or not the veteran would be prejudiced if the Board 
were to proceed with appellate consideration of the claim 
without first giving the RO the opportunity to consider the 
new skin regulations.  

In this regard, the Board notes that in January 2003, the 
Board sent the veteran a lengthy letter advising her of the 
change in the law regarding the evaluation of skin 
disabilities, and enclosed a copy of the new criteria, 
including Diagnostic Code 7806 which pertains to dermatitis, 
effective on and after August 30, 2002.  The veteran was 
advised that she was being allowed an additional 60 days from 
the date of the letter to respond to the new rating criteria, 
and that, if she did not respond prior to the expiration of 
the 60-day period, the Board would proceed with her appeal at 
that time.  The Board received a response from the veteran 
later that month indicating that she did not have any 
additional evidence to submit.  Therefore, the Board finds 
that since the veteran was duly informed of the change in the 
law, was provided with a copy of the revised criteria, and 
was offered an opportunity to present new evidence or 
argument in response, she will not be prejudiced by the Board 
proceeding to the merits of the claim, and a remand would 
only result in needless delay, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  Winters v. West, 12 Vet. App. 203, 207 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In reviewing both the old and new criteria, the Board finds 
that the old criteria are more favorable to the veteran as 
her symptoms are compatible with the findings required for a 
30 percent rating under the old rating criteria.  Upon VA 
examination in June 1995, clinical evaluation revealed 
multiple pinpoint scabbed lesions extending from the mid-
forearm to the mid-biceps.  There were also sparsely located 
pinpoint lesions on the neck and face, as well as the 
posterior aspect of the knees.  Upon VA examination in August 
1999, she related that the creams she had used did not 
relieve the itching.  Clinical evaluation revealed dry, scaly 
patches on the chin and forehead, and one small drying 
macular lesion that was less than one millimeter on the 
bridge of the nose.  There were no lesions on the scalp and 
ears; the back and right upper arm were clear.  There were 
scattered, dry, healing, and open papules on the left upper 
arm and both forearms.  There was dry, flaky skin below the 
waist without papules.  There were macular, pink lesions on 
the inner thighs and medial knees.  Photographs of record are 
consistent with the reported clinical findings.  

Based on this evidence, the Board concludes that the 
veteran's symptomatology may be considered to be virtually 
constant and manifested by extensive lesions.  Accordingly, a 
30 percent rating is warranted.  Systemic or nervous 
manifestations have not been shown, and the condition has not 
been described as exceptionally repugnant.  Additionally, it 
has not been shown that the veteran's dermatitis affects more 
than 40 percent of her entire body or more than 40 percent of 
exposed areas as the lesions have been clinically described 
as sparsely located or scattered.  Further, it has not been 
shown that she has required constant or near-constant 
systemic therapy during the past 12-month period.  Therefore, 
a rating in excess of 30 percent may not be assigned under 
either the old or new rating criteria.  

Finally, the Board notes that the provisions of 38 C.F.R. 
§ 3.321(b)(1) have been considered.  However, in this case, 
the evidence does not show that the veteran's dermatitis 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant referral under 38 C.F.R. 
§ 3.321(b)(1).  Evidence of an exceptional disability 
picture, such as frequent hospitalization or marked 
interference with employment due to the dermatitis has not 
been objectively demonstrated.  Therefore, consideration of 
an extraschedular rating is not appropriate.  


ORDER

An increased rating for asthma is denied.  

A 30 percent rating for dermatitis is granted, subject to the 
regulations governing the payment of monetary benefits. 


	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

